Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	This is a first non-final Office Action on the merits for application 16532759. Claims 1-20 are pending examination.


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 08/06/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

		

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 10, and 19 is/are drawn to method (i.e., a process), claim(s) 1 is/are drawn to a system (i.e., a machine/manufacture). As such, claims 1, 10, and 19 is/are drawn to one of the statutory categories of invention.
Claims 1-20 are directed to improving and redesigning ridesharing vehicle interior design based on riders surveys. Specifically, the claims recite a survey presentation module including instructions to present a first survey to ridesharing customers from a first plurality of ridesharing trips having a (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) and Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as system, processor, memory, and a vehicle merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the system, processor, memory, and a vehicle perform(s) the steps or functions of a survey presentation module including instructions to present a first survey to ridesharing customers from a first plurality of ridesharing trips having a reconfigurable interior that is configured in accordance with a first proposed interior design, wherein the first survey pertains to one or more features of the first proposed interior design; and a data collection module including instructions to collect and store responses to the first survey for the first plurality of ridesharing trips; wherein the first proposed interior design is modified based, at least in part, on the responses to the first survey. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a system, processor, memory, and a vehicle to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of improving and redesigning ridesharing vehicle interior design based on riders surveys. As discussed above, taking the claim elements separately, the system, processor, memory, and a vehicle perform(s) the steps or functions of a survey presentation module including instructions to present a first survey to ridesharing customers from a first plurality of ridesharing trips having a reconfigurable interior that is configured in accordance with a first proposed interior design, wherein the first survey pertains to one or more features of the first proposed interior design; and a data collection module including instructions to collect and store responses to the first survey for the first plurality of ridesharing trips; wherein the first proposed interior design is modified based, at least in part, on the responses to the first survey. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of improving and redesigning ridesharing vehicle interior design based on riders surveys. Therefore, the use of these additional 
As for dependent claims 2-9, 11-18, and 20 further describe the abstract idea of improving and redesigning ridesharing vehicle interior design based on riders surveys. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.


4.	The prior art of record does not teach neither singly nor in combination the limitations of claims 1-20.

NPL Reference
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Survey Highlights In-Demand Car Features” describes “Today, more than ever before, new car buyers are willing to spend extra cash to improve and upgrade their vehicle interiors. In fact, a new survey by research and consulting firm AutoPacifica shows that of the 10 most in-demand car features, five are interior related and the top two are seat specific. The 2015 New Vehicle Satisfaction Survey, conducted annually since 1994, is based on the responses of more than 66,000 new car buyers. Topping the list of features they want is a power driver’s seat at 79%, an increase of 1% over 2014, and heated front seats at 70%, an increase of 4%. Other in-demand interior features include easy-to-clean seats and floor materials, and leather seat upholstery.”.

Pertinent Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference# US20180349831A1 teaches similar invention which describes A method for providing on-demand service information for aerial surveys is provided. An application based software platform is created to form a medium for both customers and pilots to complete aerial survey requests. The application based software platform allows customers to post survey requests for pilots to view. If interested, pilots are able to compete for the survey requests. The interested pilots are then selected based upon the pilot criteria. The application based software platform creates a flight plan to conduct the survey. This flight plan is transmitted to the selected pilot and a drone, owned by the pilot, is dispatched to collect the raw data. Once collected, the raw data is received and processed by the computing system to create the survey. The survey is distributed to the customer, and the payment is distributed to the pilot. The survey is also stored in the database of surveys. In industries unrelated to land surveys, sharing economy models have been used to enable ride sharing services such as those sold under the trademark UBER®. Ride sharing services run according to the following model. A software application (an “app”) runs on a driver's smartphone. Similarly, riders must have access to either a smartphone or ride sharing service's website. The ride sharing service can offer “upfront pricing”. That is, the rider enters a starting point and ending point, then the app offers a fare to the rider, and the rider can use the rider's app to accept the offer. In some cities, UBER® does not offer upfront pricing and instead calculates the price of a ride similar to a taximeter; the rider is charged based on the time and distance of the ride. UBER® also offers promotional rates on rides to/from certain areas at certain times. At the end of the ride, payment is made based on the rider's pre-selected preferences, which could be a credit card on file, cash. UBER® fares are based on a dynamic pricing model; the same route costs different amounts at different times as a result of factors such as the supply and demand for UBER® drivers at the time the ride is requested. When rides are in high demand in a certain area and there are not enough drivers in such area, UBER® fares increase to get more drivers to that area and to reduce demand for rides in that area. The rate quoted to the rider will reflect such dynamic pricing. Users of the app may rate drivers; in turn, drivers may rate users. A low rating might diminish the availability and convenience of the service to the user. If a driver rates a rider at three stars or below, the rider will never be paired with that driver again. UBER® can also deactivate or otherwise punish drivers that get low average ratings from riders. In some markets, where leasing arrangements for vehicles are available, the only requirement for driving for UBER®, other than appropriate age, health, car age and type, and ability to drive, is passing a background check. Both a smartphone, called a “device” by UBER®, and a vehicle may be leased. In many cities, vehicles used by UBER® drivers must pass annual safety inspections and must have an UBER® emblem posted in the lower right (passenger) side of the windshield. UBER® rolled out a new feature to some drivers that requires drivers to take selfies before accepting ride requests. The feature is called “Real-Time ID Check” and is meant to prevent fraud and protect drivers' accounts from being compromised.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621